DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9 and 11 are objected to because of the following informalities:
(claim 9, lines 1-2) “the first end is opposite the second end and the second end” should be changed to “the first area is opposite the second area and the second area”.
(claim 11, line 5) “the variable VFD” should be changed to “the VFD”.
(claim 11, lines 8-9) “at the least one generator” should be changed to “at least one generator”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11 and 13-20 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fischer et al. (10,988,998) alone.
As concerns claim 1, Fischer shows a hydraulic fracturing system (100), comprising: a support structure (130) having a first area at a first height and a second area at a second height, the first and second areas adjacent one another (Fig. 3); an electric powered, multi-plunger pump (136) with an odd number of plungers (appears to be a quintiplex pump), arranged in the first area, the electric powered pump coupled to a well (109), via outlet piping (Fig. 2), and powered by at least one electric motor (134), also arranged in the first area (Fig. 3); a variable frequency drive (VFD) (132), arranged in the second area, connected to the at least one electric motor, the VFD configured to control at least a speed of the at least one electric motor (Fig. 3-6); and a transformer (232), arranged in the second area, the transformer positioned within an enclosure (200) with the VPD, the transformer configured to distribute power for operation of the electric pump (Fig. 3-6).
In the alternative, as concerns claim 1, Fischer shows a hydraulic fracturing system (100), comprising: a support structure (130) having a first area at a first height and a second area at a second height, the first and second areas adjacent one another (Fig. 3); an electric powered, multi-plunger pump (136) with a number of plungers, arranged in the first area, the electric powered pump coupled to a well (109), via outlet piping (Fig. 2), and powered by at least one electric motor (134), also arranged in the first area (Fig. 3); a variable frequency drive (VFD) (132), arranged in the second area, connected to the at least one electric motor, the VFD configured to control at least a 
As concerns claim 3, Fischer shows a work platform (210) proximate the enclosure in the second area, the work platform providing access to the enclosure (Fig. 3-5).
As concerns claims 4, 5, 14 and 15, Fischer shows a cooling system (250, 258) for the enclosure, the cooling system being a air cooling system thermally coupled to at least one of the VFD or the transformer (Fig. 4-6).  Fischer discloses the claimed invention except for the cooling system being a liquid cooling system thermally coupled to at least one of the VFD or the transformer, and wherein the liquid cooling system includes water or glycol.  It would have been an obvious matter of design choice to have utilized a liquid cooling system, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose other than being an alternative to 
As concerns claims 6-8 and 16-18, Fischer discloses the claimed invention except for wherein the electric powered, multi-plunger pump is a septuplex pump having seven plungers, wherein the electric powered, multi-plunger pump includes at least one of 9 plungers or 11 plungers, and wherein the electric powered, multi-plunger pump includes more than 5 plungers.  It would have been an obvious matter of design choice to have utilized an electric powered, multi-plunger pump having more than 5 plungers, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose other than being an alternative to using the electric powered, multi-plunger pump having 5 plungers.  Furthermore, one of ordinary skill in the art would have expected the invention to perform equally well with an electric powered, multi-plunger pump having 5 plungers because the fracking fluid would still have been 
As concerns claim 9, Fischer shows wherein the first area is opposite the second area and the second area includes a hitch for coupling to a prime mover (Fig. 3).
As concerns claim 10, Fischer shows wherein the electric powered, multi- plunger pump is a single pump (136) and a first pump output meets or a exceeds a second pump output associated with two quintiplex pumps (Fig. 3).
As concerns claim 11, Fischer shows a hydraulic fracturing system (100), comprising: an electric powered, multi-plunger pump (136), arranged on a support structure (130), the electric powered multi-plunger pump powered by at least one electric motor (134); a variable frequency drive (VFD) (132), arranged on the support structure, connected to the at least one electric motor to control a speed of the at least one electric motor (Fig. 3-6), the VFD positioned separate from the electric powered, multi-plunger pump and within an enclosure (200); and a transformer (232), arranged on the support structure, configured to distribute power for operation of the electric powered, multi-plunger pump, the power being received from at least one generator (110) at a voltage higher than an operating voltage of the electric powered pump, the transformer positioned within the enclosure (Fig. 3-6); wherein the electric powered, 
In the alternative, as concerns claim 11, Fischer shows a hydraulic fracturing system (100), comprising: an electric powered, multi-plunger pump (136), arranged on a support structure (130), the electric powered multi-plunger pump powered by at least one electric motor (134); a variable frequency drive (VFD) (132), arranged on the support structure, connected to the at least one electric motor to control a speed of the at least one electric motor (Fig. 3-6), the VFD positioned separate from the electric powered, multi-plunger pump and within an enclosure (200); and a transformer (232), arranged on the support structure, configured to distribute power for operation of the electric powered, multi-plunger pump, the power being received from at least one generator (110) at a voltage higher than an operating voltage of the electric powered pump, the transformer positioned within the enclosure (Fig. 3-6); wherein the electric powered, multi-plunger pump includes a number of plungers (Fig. 3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized an electric powered, multi-plunger pump with an odd number of plungers for the expected benefit of using a known pump, such as a triplex pump or a quintiplex pump, commonly used during a fracking operation.  Thus, one of ordinary skill in the art would have recognized that using an electric powered, multi-plunger pump with an odd number of plungers in the hydraulic fracturing system would have provided predictable results and a reasonable expectation of success.  Therefore, it would have been obvious to modify Fischer to obtain the invention as specified in the claim.
As concerns claim 13, Fischer shows a work platform (210) proximate the enclosure, the work platform providing access to the enclosure, wherein the work platform is positioned at an elevation greater than the electric powered, multi-plunger pump (Fig. 3-5).
As concerns claim 19, Fischer shows wherein the motor (134) is powered by at least one of a turbine generator (110), a diesel generator, a natural gas generator, grid power, or a combination thereof (Fig. 2).
As concerns claim 20, Fischer shows wherein a first length of the support structure is less than or equal to a second length of a second support structure associated with two quintiplex pumps (Fig. 3).

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. as applied to claims 1 and 11 above, and further in view of Oehring et al. (2017/0030177).
As concerns claims 2 and 12, Fischer discloses the claimed invention except for a slide out platform integrated into the first area, the slide out platform being driven between a retracted position and a deployed position, wherein the deployed position provides a work area proximate the electric powered, multi-plunger pump.  Oehring teaches a slide out platform (30) integrated into a first area (Fig. 1), the slide out platform (30) being driven between a retracted position (Fig. 3) and a deployed position (Fig. 2), wherein the deployed position provides a work area (36) proximate an electric powered, multi-plunger pump (12).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Fischer, as .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Morris (2020/0040878).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653.  The examiner can normally be reached on Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MATTHEW R BUCK/Primary Examiner, Art Unit 3679